Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 01/25/2021.
Claims 1-20 are pending.
Claims 1, 7 and 14 have been amended.

Response to Arguments
Claim Objections 
The applicant’s argument/remark filed on 01/25/2021 regarding claim objection has been fully considered and it is persuasive. The applicant amended the claim 5 and overcame the objection.
The objection in this regard has been withdrawn.

Rejections under 35 U.S.C. 112
Applicant Arguments
As to 112 (a), applicant argues that it is unclear which element of claims 1-6, if any, allegedly fails to comply with the written description requirement. The applicant argues that each of the means elements of claims 1-6 is fully supported in the original disclosure.
As to 112 (b), applicant argues that each of the means elements corresponds at least to structure illustrated in FIG.2 of the instant application. For example, the “means for accessing” of claim 1 corresponds to at least the proxy log filer 215 of Fig. 2, the “means of identifying” of claim 1 corresponds to at least the proxy log parser 220 of Fig.2, the “means for blacklist generation” of claim 1 corresponds to at least the backlist generator 230 of Fig. 2, the “means for heartbeat detection” of claim 4 corresponds to at least the heartbeat detector of FIG. 2. As such, the means elements at issue corresponds to at least the elements in the block diagrams of FIG. 2. The specification provides support for the functions corresponding to each means element and the structure corresponding thereto.
Examiner’s Response:
The applicant's arguments/remarks have been fully considered and they are not persuasive. 
As to 112 (a) rejections, each of the means elements of claims 1-5 is not fully supported in the original disclosure. All implementation of functions of means are mentioned in the specification almost as same as in the claimed language. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to 112 (b) rejections, the written specification description discloses the element “means” for the claimed invention, such as, a means for accessing a log of communication of a proxy server is disclosed in paragraph [0057] of the spec, recited as “proxy log filterer 215 accessed the proxy log stored in the proxy log data base…the proxy log database 145 may be located at the proxy server 115 such that accessing the proxy log from the proxy log database145 involves communicating with the proxy server 115” ;  a means for identifying to: identify a first internet protocol (IP) address subnet in the log of communications, filter the plurality of records for a first set of records is disclosed in paragraph [0042] of the spec, recited as “ proxy log parser 220 inspects the filtered proxy log to identify, for example, IP address subnets having communications in the filtered proxy log, a number of records appearing in the filtered proxy log”; a means for blacklist generation is disclosed in paragraph [0040] of the spec, recited as “blacklist generator 230 generates an example blacklist 116 that is provided“; means for heartbeat detection is disclosed in paragraph [0043], recited as “The example heartbeat detector 225 of the illustrated example of FIG. 1 inspects records of the example filtered proxy log to identify, for example, whether the record should be considered a heartbeat”. 
However, the description of implementation of functions in the specification is almost same as the descriptions in the claim language. There is not at least two steps for implementing the functions disclosed in the specification. Thus, as to 112 (b) rejections, claims limitations including “means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. And the written description does not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 

Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments
Independent claim 1
Applicant argues that Raleigh describes “methods, systems and apparatuses to enable subscribers of mobile wireless communication devices to view, research, select and customize service plans” (Raleigh, Abstract). While Raleigh describes that mobile devices periodically transmit heartbeat messages to software providers and/or service plan providers, Raleigh does not teach or suggest the monitoring of communication logs at a proxy server for such a heartbeat communication. Furthermore, Raleigh also does not teach or suggest the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device, as set forth in claim 1. To the contrary, Raleigh describes that “In some embodiments, the system is configured to detect when the Device Agent on the secondary device has been tampered with. In some embodiments, this is achieved by detecting that the Device Agent on the secondary device has not sent a heartbeat message…” in para. [0913]. That is Raleigh describes that the absence of a heartbeat message suggests a mobile device has been tampered with and not aht the original device was a non-mobile device. According, Raleigh does not teach or suggest means for blacklist generation to add the first IP address subnet to a blacklist of the proxy server in response to determining the first set of records does not include a record associated with a heartbeat communications, the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device.
Independent claim 7 and Independent claim 14
Applicant argues that the prior arts combination does not teach or suggest claims 7 and claim 14, for the at least similar reasons above.
Examiner’s Response

Independent claim 1
As recited in the ABSTRACT, “systems and methods for management of a network connection without heartbeat messages are disclosed. One embodiment of a distributed proxy system performs a method for the communication between a client and a server in a distributed content delivery network using a state map. The state map sets a predicted communication correspondence frequency and thus eliminates the use or need of heart beat messages to manage session state and/or convey health status of system components. “ Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”, and Col. 29, lines 12-15, “in some instances, the decision engine 246 can initially verify whether a request is directed to a blacklisted destination or whether the request itself originates from a blacklisted client or application”, Luna teaches wherein a means for blacklist generation to add the first IP address subnet to a blacklist of the proxy server in response to determining the first set of records does not include a record associated with a heartbeat communication, the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device. 
Independent claim 7 and Independent claim 14
The prior arts combination does teach or suggest claims 7 and claim 14, for the at least similar reasons above regarding claim 1.

Claim Interpretation – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) 	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function; 
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do use the word “means,” are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation element(s) is/are: “means” in claims 1-5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written specification description fails to disclose the element “means” in claims 1-5 for the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims limitations including “means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The one or more modules are not clearly linked to a structure to perform the functions as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) 	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c )  	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11,  13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepeska (U. S. Pub. No. 2010/0070570 A1), in view of Bloch et al. (hereinafter referred to as Bloch) (U. S. Patent No. 7849502 B1), and further in view of Luna et al. (hereinafter referred to as Luna) (U. S. Patent No. 8812695 B2).
As to claim 1, Lepeska teaches an apparatus, comprising: a means for accessing a log of communication of proxy server (See at least ¶ [0022], “The proxy server keeps track of which clients are co-located and connected to the same shared branch office byte cache machine...it is actively reading from and writing to at the time the client logs on to the proxy server”), the log of communication including a plurality of records, each of the plurality of records corresponding to a requesting device that transmitted a communication to the proxy server (See at least ¶ [0022], “The proxy server keeps track of which clients are co-located and connected to the same shared branch office byte cache machine...it is actively reading from and writing to at the time the client logs on to the proxy server”; ¶ [0032], “the content requests from the client systems may be received at the proxy server…The proxy server may be configured to accelerate network communications between the content servers and the client systems”; and ¶ [0035], “the proxy server may store a record of the content that has been transferred to each client system”); a means for identifying to: identify a first internal protocol (IP) address subnet in the log of communications, the first IP address subnet associated with a block of IP addresses (See at least ¶ [0020], “each client system within the subnet essentially has full access to the data within the client system’s personal byte caches”; and ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”); filter the plurality of records for a first set of records associated with communication originating from the first IP address subnet (See at least ¶ [0092], “Data destined for the CPE(consumer premises equipment) 560 is communicated to the MAC module 750. The MAC module 750 may modulate, encode, filter, decrypt, and/or otherwise process the data to be compatible with the CPE 560
Although Lepeska teaches the substantial feature of the claimed invention, Lepeska fails to expressly teach a means for blacklist generation to add the first IP address subnet to a blacklist of the proxy server in response to determining the first set of records does not include a record associated with a heartbeat communication.
In analogous teaching, Bloch exemplifies this wherein Bloch teaches a means for blacklist generation to add the first IP address subnet to a blacklist of the proxy server in response to determining the first set of records does not include a record (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”; and Col. 12, lines 5-9. “the administrator can configure the proxy appliance to take action based on groups of domains/IP address or by subnets”).
Thus, given the teaching of Bloch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bloch, apparatus for monitoring network traffic, into Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system to monitor and check network communication traffic. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to access a blacklist and block request to the resource when a user agent is in the blacklist (See Bloch: Abstract).
 Although Lepeska and Bloch teach the substantial features of the applicant's claimed invention, Lepeska and Bloch fail to expressly teach a record associated with a heartbeat communication, the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device.
In analogous teaching, Luna teaches a record associated with a heartbeat communication (See at least Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”), the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device (See at least Col. 26, lines 21-27, “If a valid response is not available, the local proxy 275 can query a remote proxy to determine whether a remotely stored response is valid. If so, the remotely stored response can be provided to the mobile device, possibly without the mobile device 250 needing to access the cellular network, thus relieving consumption of network resources. If a valid cache response is not available, or if cache responses are unavailable for the intercepted data request, the local proxy can send the data request to a remote proxy server”, and Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”).
Thus, given the teaching of Luna, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Luna, method and system for management of network connection without heartbeat messages,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system for management of network connection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to eliminate the use or need of heart beat messages (See Luna: ABSTRACT).

As to claim 2, Lepeska, Bloch and Luna teach the apparatus of claim 1. Lepeska further teaches wherein further including: the means for identifying further to: identify a second IP address subnet in the log of communications (See at least ¶ [0020], “each client system within the subnet essentially has full access to the data within the client system’s personal byte caches”; ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”; and ¶ [0035], “the proxy server may store a record of the content that has been transferred to each client system”); filter the plurality of records for a second set of records associated with communication originating from the second IP address subnet (See at least ¶ [0092], “Data destined for the CPE(consumer premises equipment) 560 is communicated to the MAC module 750. The MAC module 750 may modulate, encode, filter, decrypt, and/or otherwise process the data to be compatible with the CPE 560”). Bloch further teaches a means for blacklist generation to add the second IP address subnet to a blacklist of the proxy server in response to determining the second set of records does not include a record (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”; and Col. 12, lines 5-9. “the administrator can configure the proxy appliance to take action based on groups of domains/IP address or by subnets”). Luna further teaches  a record associated with a heartbeat communication (See at least Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”)
Thus, given the teaching of Luna, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Luna, method and system for management of network connection without heartbeat messages,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system for management of network connection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to eliminate the use or need of heart beat messages (See Luna: ABSTRACT).

As to claim 5, Lepeska, Bloch and Luna teach the apparatus of claim 1. Bloch teaches wherein the means for identifying the first IP address subnet as originating valid traffic in response to determining the first set of records includes a record (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”; and Col. 12, lines 5-9. “the administrator can configure the proxy appliance to take action based on groups of domains/IP address or by subnets”). Luna further teaches  a record associated with a heartbeat communication (See at least Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”)
Thus, given the teaching of Luna, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Luna, method and system for management of network connection without heartbeat messages,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system for management of network connection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to eliminate the use or need of heart beat messages (See Luna: ABSTRACT).

As to claim 6, Lepeska, Bloch and Luna teach the apparatus of claim 1. Lepeska further teaches wherein the proxy server is associated with a central facility of an audience measurement entity (See at least ¶ [0031], “requests for content (..audio files..) may be generated for multiple client systems”; and ¶ [0071], “The service signals transmitted from the satellite 505 may be received by one or more subscriber terminals 530, via the respective subscriber antenna 525…with the antenna 525 measuring approximately”).

As to claim 7, Lepeska teaches a non-transitory machine-readable storage medium comprising instructions which, when executed (See at least ¶ [0008], “The machine-readable medium includes instructions for generating, at a plurality of client systems, requests for content, receiving, at a proxy server, the requests for content, and forwarding ,from the proxy server to a content server, the requests for content”), cause a central facility of an audience measurement entity (See at least ¶ [0031], “requests for content (e.g., text documents, application specific documents, image files, audio files, video files, application related files, etc.) may be generated for multiple client systems”) to at least: access a log of communication of proxy server (See at least ¶ [0022], “The proxy server keeps track of which clients are co-located and connected to the same shared branch office byte cache machine...it is actively reading from and writing to at the time the client logs on to the proxy server”), the log of communication including a plurality of records, each of the plurality of records corresponding to a requesting device that transmitted a communication to the proxy server (See at least ¶ [0022], “The proxy server keeps track of which clients are co-located and connected to the same shared branch office byte cache machine...it is actively reading from and writing to at the time the client logs on to the proxy server”; ¶ [0032], “the content requests from the client systems may be received at the proxy server…The proxy server may be configured to accelerate network communications between the content servers and the client systems”; and ¶ [0035], “the proxy server may store a record of the content that has been transferred to each client system”); identify a first internal protocol (IP) address subnet in the log of communications, the first IP address subnet associated with a block of IP addresses (See at least ¶ [0020], “each client system within the subnet essentially has full access to the data within the client system’s personal byte caches”; and ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”); filter the plurality of records for a first set of records associated with communication originating from the first IP address subnet (See at least ¶ [0092], “Data destined for the CPE(consumer premises equipment) 560 is communicated to the MAC module 750. The MAC module 750 may modulate, encode, filter, decrypt, and/or otherwise process the data to be compatible with the CPE 560”).
Although Lepeska teaches the substantial feature of the claimed invention, Lepeska fails to expressly teach wherein determining the first set of records does not include a record associated with a heartbeat communication, add the first IP address subnet to a blacklist of the proxy server, the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device.
In analogous teaching, Bloch exemplifies this wherein Bloch teaches wherein determining the first set of records does not include a record, add the first IP address subnet to a blacklist of the proxy server (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”; and Col. 12, lines 5-9. “the administrator can configure the proxy appliance to take action based on groups of domains/IP address or by subnets”).
Thus, given the teaching of Bloch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bloch, apparatus for monitoring network traffic, into Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system to monitor and check network communication traffic. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to access a blacklist and block request to the resource when a user agent is in the blacklist (See Bloch: Abstract).
 Although Lepeska and Bloch teach the substantial features of the applicant's claimed invention, Lepeska and Bloch fail to expressly teach a record associated with a heartbeat communication,  the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device.
In analogous teaching, Luna teaches a record associated with a heartbeat communication (See at least Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”), the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device (See at least Col. 26, lines 21-27, “If a valid response is not available, the local proxy 275 can query a remote proxy to determine whether a remotely stored response is valid. If so, the remotely stored response can be provided to the mobile device, possibly without the mobile device 250 needing to access the cellular network, thus relieving consumption of network resources. If a valid cache response is not available, or if cache responses are unavailable for the intercepted data request, the local proxy can send the data request to a remote proxy server”, and Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”).
Thus, given the teaching of Luna, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Luna, method and system for management of network connection without heartbeat messages,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system for management of network connection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to eliminate the use or need of heart beat messages (See Luna: ABSTRACT).

As to claim 8, Lepeska, Bloch and Raleigh teach the non-transitory machine-readable medium of claim 7. Lepeska further teaches wherein further including: identify a second IP address subnet in the log of communications (See at least ¶ [0020], “each client system within the subnet essentially has full access to the data within the client system’s personal byte caches”; ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”; and ¶ [0035], “the proxy server may store a record of the content that has been transferred to each client system”); filter the plurality of records for a second set of records associated with communication originating from the second IP address subnet (See at least ¶ [0092], “Data destined for the CPE(consumer premises equipment) 560 is communicated to the MAC module 750. The MAC module 750 may modulate, encode, filter, decrypt, and/or otherwise process the data to be compatible with the CPE 560”). Bloch further teaches wherein in response to determining the second set of records does not include a record, add the second IP address subnet to a blacklist of the proxy server (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”; and Col. 12, lines 5-9. “the administrator can configure the proxy appliance to take action based on groups of domains/IP address or by subnets”). Luna further teaches  a record associated with a heartbeat communication (See at least Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”)
Thus, given the teaching of Luna, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Luna, method and system for management of network connection without heartbeat messages,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system for management of network connection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to eliminate the use or need of heart beat messages (See Luna: ABSTRACT).

As to claim 11, Lepeska, Bloch and Luna teach the non-transitory machine-readable storage medium of claim 7. Bloch teaches wherein the instructions, when executed, further cause the central facility to at least, in response to determining the first set of records includes a record, identify the first IP address subnet as originating valid traffic (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”; and Col. 12, lines 5-9. “the administrator can configure the proxy appliance to take action based on groups of domains/IP address or by subnets”). Luna further teaches  a record associated with a heartbeat communication (See at least Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”)
Thus, given the teaching of Luna, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Luna, method and system for management of network connection without heartbeat messages,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system for management of network connection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to eliminate the use or need of heart beat messages (See Luna: ABSTRACT).

As to claim 13, Lepeska, Bloch and Luna teach the non-transitory machine-readable storage medium of claim 7. Lepeska further teaches wherein the proxy server is associated with a central facility of an audience measurement entity (See at least ¶ [0031], “requests for content (..audio files..) may be generated for multiple client systems”; and ¶ [0071], “The service signals transmitted from the satellite 505 may be received by one or more subscriber terminals 530, via the respective subscriber antenna 525…with the antenna 525 measuring approximately”).

As to claim 14, Lepeska teaches a method, including: accessing a log of communication of proxy server (See at least ¶ [0022], “The proxy server keeps track of which clients are co-located and connected to the same shared branch office byte cache machine...it is actively reading from and writing to at the time the client logs on to the proxy server”), the log of communication including a plurality of records, each of the plurality of records corresponding to a requesting device that transmitted a communication to the proxy server (See at least ¶ [0022], “The proxy server keeps track of which clients are co-located and connected to the same shared branch office byte cache machine...it is actively reading from and writing to at the time the client logs on to the proxy server”; ¶ [0032], “the content requests from the client systems may be received at the proxy server…The proxy server may be configured to accelerate network communications between the content servers and the client systems”; and ¶ [0035], “the proxy server may store a record of the content that has been transferred to each client system”); identifying a first internal protocol (IP) address subnet in the log of communications, the first IP address subnet associated with a block of IP addresses (See at least ¶ [0020], “each client system within the subnet essentially has full access to the data within the client system’s personal byte caches”; and ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”); filtering the plurality of records for a first set of records associated with communication originating from the first IP address subnet (See at least ¶ [0092], “Data destined for the CPE(consumer premises equipment) 560 is communicated to the MAC module 750. The MAC module 750 may modulate, encode, filter, decrypt, and/or otherwise process the data to be compatible with the CPE 560”).
Although Lepeska teaches the substantial feature of the claimed invention, Lepeska fails to expressly teach wherein determining the first set of records does not include a record associated with a heartbeat communication, adding the first IP address subnet to a blacklist of the proxy server, the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device.
In analogous teaching, Bloch exemplifies this wherein Bloch teaches wherein determining the first set of records does not include a record, add the first IP address subnet to a blacklist of the proxy server (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”; and Col. 12, lines 5-9. “the administrator can configure the proxy appliance to take action based on groups of domains/IP address or by subnets”).
Thus, given the teaching of Bloch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bloch, apparatus for monitoring network traffic, into Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system to monitor and check network communication traffic. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to access a blacklist and block request to the resource when a user agent is in the blacklist (See Bloch: Abstract).
 Although Lepeska and Bloch teach the substantial features of the applicant's claimed invention, Lepeska and Bloch fail to expressly teach a record associated with a heartbeat communication, the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device.
In analogous teaching, Luna teaches a record associated with a heartbeat communication (See at least Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”), the first set of records not including the record associated with the heartbeat communication indicative of the first set of records originating from a non-mobile device (See at least Col. 26, lines 21-27, “If a valid response is not available, the local proxy 275 can query a remote proxy to determine whether a remotely stored response is valid. If so, the remotely stored response can be provided to the mobile device, possibly without the mobile device 250 needing to access the cellular network, thus relieving consumption of network resources. If a valid cache response is not available, or if cache responses are unavailable for the intercepted data request, the local proxy can send the data request to a remote proxy server”, and Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”).
Thus, given the teaching of Luna, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Luna, method and system for management of network connection without heartbeat messages,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system for management of network connection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to eliminate the use or need of heart beat messages (See Luna: ABSTRACT).

As to claim 15, Lepeska, Bloch and Luna teach the method of claim 14. Lepeska further teaches wherein further including: identifying a second IP address subnet in the log of communications (See at least ¶ [0020], “each client system within the subnet essentially has full access to the data within the client system’s personal byte caches”; ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”; and ¶ [0035], “the proxy server may store a record of the content that has been transferred to each client system”); filtering the plurality of records for a second set of records associated with communication originating from the second IP address subnet (See at least ¶ [0092], “Data destined for the CPE(consumer premises equipment) 560 is communicated to the MAC module 750. The MAC module 750 may modulate, encode, filter, decrypt, and/or otherwise process the data to be compatible with the CPE 560”). Bloch further teaches wherein in response to determining the second set of records does not include a record, adding the second IP address subnet to a blacklist of the proxy server (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”; and Col. 12, lines 5-9. “the administrator can configure the proxy appliance to take action based on groups of domains/IP address or by subnets”). Luna teaches a record associated with a heartbeat communication (See at least Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”).
Thus, given the teaching of Luna, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Luna, method and system for management of network connection without heartbeat messages,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system for management of network connection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to eliminate the use or need of heart beat messages (See Luna: ABSTRACT).

As to claim 18, Lepeska, Bloch and Luna teach the method of claim 14. Bloch teaches wherein further including in response to determining the first set of records includes a record, identifying the first IP address subnet as originating valid traffic (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”; and Col. 12, lines 5-9. “the administrator can configure the proxy appliance to take action based on groups of domains/IP address or by subnets”). Luna teaches a record associated with a heartbeat communication (See at least Col. 28, lines 7-14, “the local proxy 275 can mitigate the need/use of periodic keep-alive messages (heartbeat messages) to maintain TCP/IP connections…The connection manager 265 in the local proxy (e.g., the heartbeat manager 267) can detect, identify, and intercept any or all heartbeat (keep-alive) messages being sent from applications”).
Thus, given the teaching of Luna, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Luna, method and system for management of network connection without heartbeat messages,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for method and system for management of network connection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to eliminate the use or need of heart beat messages (See Luna: ABSTRACT).

As to claim 20, Lepeska, Bloch and Luna teach the method of claim 14. Lepeska further teaches wherein the proxy server is associated with a central facility of an audience measurement entity (See at least ¶ [0031], “requests for content (..audio files..) may be generated for multiple client systems”; and ¶ [0071], “The service signals transmitted from the satellite 505 may be received by one or more subscriber terminals 530, via the respective subscriber antenna 525…with the antenna 525 measuring approximately”).

Claims 4, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lepeska (U. S. Pub. No. 2010/0070570 A1), in view of Bloch et al. (hereinafter referred to as Bloch) (U. S. Patent No. 7849502 B1), and in view of Luna et al. (hereinafter referred to as Luna), and further in view of Raleigh et al. (hereinafter referred to as Raleigh) (U. S. Pub. No. 2013/0132854A1).
As to claim 4, Lepeska, Bloch and Luna teach the apparatus of claim 1. However, Lepeska, Bloch and Luna fail to expressly teach wherein further including means for heartbeat detection to: compare a user agent field of the record to user agent fields indicative of the record originating from a mobile device; or compare a uniform resource locator field of the record to uniform resource locator fields indicative of the record originating from a mobile device.
In analogous teaching, Raleigh further teaches wherein further including means for heartbeat detection to: compare a user agent field of the record to user agent fields indicative of the record originating from a mobile device; or compare a uniform resource locator field of the record to uniform resource locator fields indicative of the record originating from a mobile device  (See  at least ABSTRACT,  ¶ [0385], and ¶ [0490], “methods, systems, and apparatuses to enable subscribers of mobile wireless communication devices to view, research , select and customize service plans”; “service activity is used to refer to any service usage or traffic usage that can be associated with, for example, an application; a network communication end point, such as an address, uniform resource locator(URL) or other identifier with which the device is communicating”; “includes the agent heartbeat function in which the agents provide certain required reports to the service processor for the purpose of service policy implementation verification. agent heartbeat message can be in the open or encrypted, signed and/or otherwise secured. Additional heartbeat function and the content of heartbeat message can be provided”)
Thus, given the teaching of Raleigh, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Raleigh, user interface, API and device management,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, and Luna, method and system for management of network connection without heartbeat messages, for system and method to enable subscribers of mobile wireless communication devices to view, select service plans. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to design, manage , and control communication services through application programming interfaces (See Raleigh: ABSTRACT).

As to claim 10, Lepeska, Bloch and Luna teach the non-transitory machine-readable medium of claim 7. However, Lepeska, Bloch and Luna fail to expressly teach the instructions, when executed, further cause the central facility to determine the first set of records does not include a record associated with a heartbeat communication by at least: compare a user agent field of the record to user agent fields indicative of the record originating from a mobile device; or compare a uniform resource locator field of the record to uniform resource locator fields indicative of the record originating from a mobile device.
In analogous teaching, Raleigh further teaches wherein the instructions, when executed, further cause the central facility to determine the first set of records does not include a record associated with a heartbeat communication by at least: compare a user agent field of the record to user agent fields indicative of the record originating from a mobile device; or compare a uniform resource locator field of the record to uniform resource locator fields indicative of the record originating from a mobile device  (See  at least ABSTRACT,  ¶ [0385], and ¶ [0490], “methods, systems, and apparatuses to enable subscribers of mobile wireless communication devices to view, research , select and customize service plans”; “service activity is used to refer to any service usage or traffic usage that can be associated with, for example, an application; a network communication end point, such as an address, uniform resource locator(URL) or other identifier with which the device is communicating”; “includes the agent heartbeat function in which the agents provide certain required reports to the service processor for the purpose of service policy implementation verification. agent heartbeat message can be in the open or encrypted, signed and/or otherwise secured. Additional heartbeat function and the content of heartbeat message can be provided”)
Thus, given the teaching of Raleigh, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Raleigh, user interface, API and device management,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, and Luna, method and system for management of network connection without heartbeat messages, for system and method to enable subscribers of mobile wireless communication devices to view, select service plans. One of the ordinary skills in the art would have been motivated because it See Raleigh: ABSTRACT).

As to claim 12, Lepeska, Bloch and Luna teach the non-transitory machine-readable storage medium of claim 7. Bloch teaches wherein the instructions, when executed, further cause the central facility to at least, exclude a third set of records associated with illicit communications from a log of legitimate communications (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”). 
However, Lepeska, Bloch and Luna fail to expressly teach wherein process the log of legitimate communications to credit usage of mobile computing devices associated with the third set of records.
In analogous teaching, Raleigh further teaches wherein process the log of legitimate communications to credit usage of mobile computing devices associated with the third set of records (See  at least ABSTRACT,  ¶ [0385], and ¶ [0490], “methods, systems, and apparatuses to enable subscribers of mobile wireless communication devices to view, research , select and customize service plans”; “service activity is used to refer to any service usage or traffic usage that can be associated with, for example, an application; a network communication end point, such as an address, uniform resource locator(URL) or other identifier with which the device is communicating”; “includes the agent heartbeat function in which the agents provide certain required reports to the service processor for the purpose of service policy implementation verification. agent heartbeat message can be in the open or encrypted, signed and/or otherwise secured. Additional heartbeat function and the content of heartbeat message can be provided”)
Thus, given the teaching of Raleigh, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Raleigh, user interface, API and device management,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network See Raleigh: ABSTRACT).

As to claim 17, Lepeska, Bloch and Luna teach the method of claim 14. However, Lepeska, Bloch and Luna fail to expressly teach wherein determining the first set of records does not include a record associated with a heartbeat communication includes at least one of : comparing a user agent field of the record to user agent fields indicative of the record originating from a mobile device; or comparing a uniform resource locator field of the record to uniform resource locator fields indicative of the record originating from a mobile device.
In analogous teaching, Raleigh further teaches wherein determining the first set of records does not include a record associated with a heartbeat communication includes at least one of : comparing a user agent field of the record to user agent fields indicative of the record originating from a mobile device; or comparing a uniform resource locator field of the record to uniform resource locator fields indicative of the record originating from a mobile device  (See  at least ABSTRACT,  ¶ [0385], and ¶ [0490], “methods, systems, and apparatuses to enable subscribers of mobile wireless communication devices to view, research , select and customize service plans”; “service activity is used to refer to any service usage or traffic usage that can be associated with, for example, an application; a network communication end point, such as an address, uniform resource locator(URL) or other identifier with which the device is communicating”; “includes the agent heartbeat function in which the agents provide certain required reports to the service processor for the purpose of service policy implementation verification. agent heartbeat message can be in the open or encrypted, signed and/or otherwise secured. Additional heartbeat function and the content of heartbeat message can be provided”)
Thus, given the teaching of Raleigh, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Raleigh, user interface, API and device management,  into Bloch, apparatus for See Raleigh: ABSTRACT).

As to claim 19, Lepeska, Bloch and Luna teach the method of claim 14. Bloch teaches wherein excluding a third set of records associated with illicit communications from a log of legitimate communications (See at least ABSTRACT, “The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource when a user agent of the client is in the backlist as malicious software”; Col.5, lines 36-40, “several checks are made for parameters associated with the client request…the client IP address is checked against an administrator blacklist”). 
However, Lepeska, Bloch and Luna fail to expressly teach wherein processing the log of legitimate communications to credit usage of mobile computing devices associated with the third set of records.
In analogous teaching, Raleigh further teaches wherein processing the log of legitimate communications to credit usage of mobile computing devices associated with the third set of records (See  at least ABSTRACT,  ¶ [0385], and ¶ [0490], “methods, systems, and apparatuses to enable subscribers of mobile wireless communication devices to view, research , select and customize service plans”; “service activity is used to refer to any service usage or traffic usage that can be associated with, for example, an application; a network communication end point, such as an address, uniform resource locator(URL) or other identifier with which the device is communicating”; “includes the agent heartbeat function in which the agents provide certain required reports to the service processor for the purpose of service policy implementation verification. agent heartbeat message can be in the open or encrypted, signed and/or otherwise secured. Additional heartbeat function and the content of heartbeat message can be provided”)
Thus, given the teaching of Raleigh, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Raleigh, user interface, API and device management,  into Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, and Luna, method and system for management of network connection without heartbeat messages, for system and method to enable subscribers of mobile wireless communication devices to view, select service plans. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to design, manage , and control communication services through application programming interfaces (See Raleigh: ABSTRACT).


Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lepeska , in view of Bloch, further in view of Luna, and further in view of Gauvin (U. S. Patent No. 7735116 B1).
As to claim 3, Lepeska, Bloch and Luna teach the apparatus of claim 1. Lepeska further teaches wherein the means for accessing is further to: determine a quantity of unique user agents in the first set of records (See at least ¶ [0020], “each client system within the subnet essentially has full access to the data within the client system’s personal byte caches”; ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”; and ¶ [0035], “the proxy server may store a record of the content that has been transferred to each client system”); and identify the first IP address subnet as originating valid traffic (See at least ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”) 
Although Lepeska, Bloch and Luna teach the substantial features of the claimed invention, Lepeska, Bloch and Luna fail to expressly teach wherein determining the quantity of unique user agents satisfies a threshold.
In analogous teaching, Gauvin exemplifies this wherein Gauvin teaches wherein determining the quantity of unique user agents satisfies a threshold (See at least Col. 16, lines 6-10, lines 33, and Col. 21, lines 12-14, “content filtering is a heavy weight process, and pre-processing the URL database or pre-selection of specific URLs by an administrator will allow rules to be defined for the application proxy”;  “Alarm, alerting and log web service traffic use”; “to propagate dynamic rules for both bandwidth management and blacklisting. Also thresholds may be set on dynamic filters above, blacklist rules may use thresholds to dynamically create blacklist rules for every severe DOS attacks”); 
Thus, given the teaching of Gauvin, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Gauvin, system and method for unified threat management, into Luna, method and system for management of network connection without heartbeat messages,  and Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for system and method for unified threat management. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to provide for the sub-setting of rules and the ability to derive a result based partially from previous security measurements (See Gauvin: ABSTRACT).

As to claim 9, Lepeska, Bloch and Luna teach the non-transitory machine storage medium of claim 7. Lepeska further teaches wherein determine a quantity of unique user agents in the first set of records (See at least ¶ [0020], “each client system within the subnet essentially has full access to the data within the client system’s personal byte caches”; ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”; and ¶ [0035], “the proxy server may store a record of the content that has been transferred to each client system”); and identify the first IP address subnet as originating valid traffic (See at least ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”) 
Although Lepeska, Bloch and Luna teach the substantial features of the claimed invention, Lepeska, Bloch and Luna fail to expressly teach wherein determining the quantity of unique user agents satisfies a threshold.
In analogous teaching, Gauvin exemplifies this wherein Gauvin teaches wherein determining the quantity of unique user agents satisfies a threshold (See at least Col. 16, lines 6-10, lines 33, and Col. 21, lines 12-14, “content filtering is a heavy weight process, and pre-processing the URL database or pre-selection of specific URLs by an administrator will allow rules to be defined for the application proxy”;  “Alarm, alerting and log web service traffic use”; “to propagate dynamic rules for both bandwidth management and blacklisting. Also thresholds may be set on dynamic filters above, blacklist rules may use thresholds to dynamically create blacklist rules for every severe DOS attacks”); 
Thus, given the teaching of Gauvin, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Gauvin, system and method for unified threat management, into Luna, method and system for management of network connection without heartbeat messages,  and Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for system and method for unified threat management. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to provide for the sub-setting of rules and the ability to derive a result based partially from previous security measurements (See Gauvin: ABSTRACT).

As to claim 16, Lepeska, Bloch and Luna teach the method of claim 14. Lepeska further teaches wherein further including: determining a quantity of unique user agents in the first set of records (See at least ¶ [0020], “each client system within the subnet essentially has full access to the data within the client system’s personal byte caches”; ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”; and ¶ [0035], “the proxy server may store a record of the content that has been transferred to each client system”); and identify the first IP address subnet as originating valid traffic (See at least ¶ [0031], “requests for content may be generated for multiple client systems, the client systems may be included within, for example, a subnet…the client systems may be configured to have a proxy server process each of the client system’s content requests in order to provide network acceleration”) 
Although Lepeska, Bloch and Luna teach the substantial features of the claimed invention, Lepeska, Bloch and Luna fail to expressly teach wherein determining the quantity of unique user agents satisfies a threshold.
In analogous teaching, Gauvin exemplifies this wherein Gauvin teaches wherein determining the quantity of unique user agents satisfies a threshold (See at least Col. 16, lines 6-10, lines 33, and Col. 21, lines 12-14, “content filtering is a heavy weight process, and pre-processing the URL database or pre-selection of specific URLs by an administrator will allow rules to be defined for the application proxy”;  “Alarm, alerting and log web service traffic use”; “to propagate dynamic rules for both bandwidth management and blacklisting. Also thresholds may be set on dynamic filters above, blacklist rules may use thresholds to dynamically create blacklist rules for every severe DOS attacks”); 
Thus, given the teaching of Gauvin, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Gauvin, system and method for unified threat management, into Luna, method and system for management of network connection without heartbeat messages,  and Bloch, apparatus for monitoring network traffic, and Lepeska, methods and systems for providing peer-to-peer network acceleration, for system and method for unified threat management. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to provide for the sub-setting of rules and the ability to derive a result based partially from previous security measurements (See Gauvin: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2454
004/27/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454